UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2017 Date of reporting period:	January 1, 2017 — June 30, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees August 10, 2017 Dear Shareholder: A fair amount of investor optimism has helped to fuel financial markets in 2017, and global stock and bond markets have generally fared well. At the same time, however, a number of macroeconomic and political risks around the world could disrupt the positive momentum. While calm markets are generally welcome, we believe investors should continue to remember time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and speak regularly with your financial advisor. In the following pages, you will find a summary of your fund’s performance for the reporting period. We would like to take this opportunity to announce some changes to your fund’s Board ofTrustees. First, we are pleased to welcome the arrival of Catharine Bond Hill and ManojP.Singh, who bring extensive professional and directorship experience to their new roles as Putnam Trustees. In addition, we would like to extend our appreciation and best wishes to Robert J. Darretta, John A. Hill, and W. Thomas Stephens, who retired from the Board, effective June 30, 2017. We are grateful for their years of work on behalf of you and your fellow shareholders, and we wish them well in their future endeavors. Thank you for investing with Putnam. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions changing market perceptions (including perceptions about the risk of default and expectations about monetary policy or interest rates), changes in government intervention in the financial markets, and factors related to a specific issuer or industry. These factors may also lead to increased volatility and reduced liquidity in the bond markets. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. Performance summary (as of 6/30/17) Investment objective Balanced investment comprising a well-diversified portfolio of stocks and bonds that produce both capital growth and current income Net asset value June 30, 2017 Class IA: $11.03 Class IB: $11.00 Total return at net asset value Bloomberg George S&P 500 Barclays Putnam Index U.S. Blended (primary Aggregate Index (as of Class IA Class IB bench- Bond (secondary 6/30/17) shares* shares* mark) Index benchmark) 6 months 7.59% 7.46% 9.34% 2.27% 6.51% 1 year 13.00 12.66 17.90 –0.31 10.36 5 years 60.83 58.97 97.92 11.57 59.11 Annualized 9.97 9.71 14.63 2.21 9.73 10 years 42.11 38.51 100.08 54.97 91.79 Annualized 3.58 3.31 7.18 4.48 6.73 Life 130.94 121.07 212.96 155.99 219.03 Annualized 4.46 4.23 6.13 5.03 6.24 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: April 30, 1998. The George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is based on the S&P 500 Index and 40% of which is based on the Bloomberg Barclays U.S. Aggregate Bond Index. The Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. The S&P 500 Index is an unmanaged index of common stock performance. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Putnam VT George Putnam Balanced Fund 1 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 1/1/17 to 6/30/17. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expense s . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/16 0.74% 0.99% Annualized expense ratio for the six-month period ended 6/30/17 0.73% 0.98% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a hypothetical 5% annualized actual returns for the return for the 6 months 6 months ended 6/30/17 ended 6/30/17 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.76 $5.04 $3.66 $4.91 Ending value (after expenses) $1,075.90 $1,074.60 $1,021.17 $1,019.93 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/17. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Your fund’s managers Portfolio Manager Aaron M. Cooper, CFA, is Chief Investment Officer, Equities, at Putnam. He joined Putnam in 2011 and has been in the investment industry since 1999. Portfolio Manager Paul D. Scanlon, CFA, is Co-Head of Fixed Income at Putnam. Paul joined Putnam in 1999 and has been in the investment industry since 1986. Your fund’s managers also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT George Putnam Balanced Fund The fund’s portfolio 6/30/17 (Unaudited) COMMON STOCKS (59.8%)* Shares Value Basic materials (2.5%) Albemarle Corp. 1,421 $149,972 Alcoa Corp. 7,336 239,520 CF Industries Holdings, Inc. 6,128 171,339 Dow Chemical Co. (The) 9,557 602,760 Evonik Industries AG (Germany) 3,247 103,784 Fortune Brands Home & Security, Inc. 7,690 501,696 Iluka Resources, Ltd. (Australia) 21,452 143,116 LyondellBasell Industries NV Class A 1,231 91,549 Sealed Air Corp. 5,281 236,378 Sherwin-Williams Co. (The) 1,953 685,425 W.R. Grace & Co. 5,970 429,900 Capital goods (4.4%) Airbus SE (France) 4,046 332,722 Cummins, Inc. 2,905 471,249 Dover Corp. 6,349 509,317 Fortive Corp. 8,893 563,372 Johnson Controls International PLC 11,496 498,467 KION Group AG (Germany) 5,287 404,099 Komatsu, Ltd. (Japan) 16,700 423,829 Northrop Grumman Corp. 2,582 662,825 Raytheon Co. 4,268 689,197 Stericycle, Inc. † 2,461 187,824 United Technologies Corp. 5,651 690,044 Waste Connections, Inc. (Canada) 7,006 451,327 Communication services (2.8%) American Tower Corp. R 2,638 349,060 AT&T, Inc. 25,757 971,812 Charter Communications, Inc. Class A † 1,881 633,615 Comcast Corp. Class A 26,474 1,030,368 DISH Network Corp. Class A † 3,682 231,082 T-Mobile US, Inc. † 3,819 231,508 Verizon Communications, Inc. 7,143 319,006 Communications equipment (0.2%) Cisco Systems, Inc. 9,351 292,686 Computers (2.6%) Apple, Inc. 19,935 2,871,039 HP, Inc. 10,239 178,978 RealPage, Inc. † 10,245 368,308 Western Digital Corp. 1,021 90,461 Conglomerates (0.8%) Danaher Corp. 6,776 571,827 Siemens AG (Germany) 3,823 525,501 Consumer cyclicals (6.7%) Amazon.com, Inc. † 2,010 1,945,680 Expedia, Inc. 2,789 415,422 Hanesbrands, Inc. S 14,230 329,567 Hilton Worldwide Holdings, Inc. 7,114 440,001 Home Depot, Inc. (The) 8,924 1,368,942 IHS Markit, Ltd. (United Kingdom) † 6,289 276,968 L Brands, Inc. 3,845 207,207 Live Nation Entertainment, Inc. † S 7,576 264,024 MasterCard, Inc. Class A 3,875 470,619 COMMON STOCKS (59.8%)* cont . Shares Value Consumer cyclicals cont . NIKE, Inc. Class B 5,249 $309,691 O’Reilly Automotive, Inc. † S 1,284 280,862 Penn National Gaming, Inc. † S 14,319 306,427 Priceline Group, Inc. (The) † 372 695,833 TJX Cos., Inc. (The) S 6,050 436,629 Twenty-First Century Fox, Inc. 3,205 90,830 Vulcan Materials Co. 1,335 169,118 Wal-Mart Stores, Inc. 3,597 272,221 Walt Disney Co. (The) 3,767 400,244 Wynn Resorts, Ltd. 2,841 381,035 Consumer staples (6.5%) Altria Group, Inc. 11,330 843,745 Campbell Soup Co. 3,126 163,021 Coca-Cola Co. (The) 1,903 85,350 Colgate-Palmolive Co. 5,537 410,458 Constellation Brands, Inc. Class A 2,378 460,690 Costco Wholesale Corp. 3,182 508,897 CVS Health Corp. 4,077 328,035 Delivery Hero Holding GmbH (acquired 6/12/15, cost $46,212) (Private) (Germany) † ∆∆ F 1,800 51,438 Dr. Pepper Snapple Group, Inc. 6,254 569,802 Edgewell Personal Care Co. † 2,871 218,253 Kraft Heinz Co. (The) 8,079 691,886 Kroger Co. (The) 16,288 379,836 Molson Coors Brewing Co. Class B 2,908 251,077 Mondelez International, Inc. Class A 9,494 410,046 Monster Beverage Corp. † 4,089 203,142 PepsiCo, Inc. 11,797 1,362,436 Pinnacle Foods, Inc. 7,500 445,500 Restaurant Brands International, Inc. (Canada) 5,057 316,265 Walgreens Boots Alliance, Inc. 8,606 673,936 Yum China Holdings, Inc. (China) † 9,019 355,619 Electronics (2.7%) Agilent Technologies, Inc. 4,478 265,590 Broadcom, Ltd. 3,346 779,785 Cavium, Inc. † 4,959 308,103 NXP Semiconductor NV † 1,986 217,368 Qorvo, Inc. † 5,434 344,081 Qualcomm, Inc. 10,270 567,109 Rockwell Automation, Inc. 2,986 483,613 Texas Instruments, Inc. 8,353 642,596 Energy (3.6%) Anadarko Petroleum Corp. 5,624 254,992 Cenovus Energy, Inc. (Canada) 32,657 240,747 Cheniere Energy, Inc. † 6,760 329,280 ConocoPhillips 16,075 706,657 EnCana Corp. (Canada) 11,450 100,744 EOG Resources, Inc. 5,275 477,493 Exxon Mobil Corp. 2,521 203,520 Halliburton Co. 9,733 415,696 Marathon Oil Corp. 8,288 98,213 Noble Energy, Inc. 8,220 232,626 Pioneer Natural Resources Co. 1,687 269,211 Plains All American Pipeline LP 4,442 116,691 QEP Resources, Inc. † 15,582 157,378 Putnam VT George Putnam Balanced Fund 3 COMMON STOCKS (59.8%)* cont . Shares Value Energy cont . Royal Dutch Shell PLC Class A (United Kingdom) 13,968 $370,220 Schlumberger, Ltd. 2,381 156,765 Select Energy Services Class A † S 13,503 164,061 Seven Generations Energy, Ltd. (Canada) † 8,836 151,332 Suncor Energy, Inc. (Canada) 11,418 333,612 Financials (8.5%) American International Group, Inc. 9,792 612,196 Assured Guaranty, Ltd. 15,218 635,199 Bank of America Corp. 45,287 1,098,663 BlackRock, Inc. 790 333,704 Charles Schwab Corp. (The) 5,875 252,390 Chubb, Ltd. 5,840 849,019 E*Trade Financial Corp. † 5,535 210,496 Gaming and Leisure Properties, Inc. R 8,855 333,568 Goldman Sachs Group, Inc. (The) 2,650 588,035 Hamilton Lane, Inc. Class A † 10,441 229,598 Hartford Financial Services Group, Inc. (The) 3,406 179,053 Intercontinental Exchange, Inc. 11,125 733,360 Invesco, Ltd. 33,982 1,195,827 Investment Technology Group, Inc. 15,808 335,762 JPMorgan Chase & Co. 17,895 1,635,603 KKR & Co. LP 18,997 353,344 MetLife, Inc. 5,014 275,469 Oportun Financial Corp. (acquired 6/23/15, cost $42,371) (Private) † ∆∆ F 14,867 41,947 Prudential PLC (United Kingdom) 19,164 439,548 Synchrony Financial 5,742 171,226 Visa, Inc. Class A 9,714 910,979 Health care (7.4%) Aetna, Inc. 575 87,302 Amgen, Inc. 4,593 791,052 Becton Dickinson and Co. 3,502 683,275 Biogen, Inc. † 2,223 603,233 Bioverativ, Inc. † 3,324 200,005 Boston Scientific Corp. † 16,901 468,496 Bristol-Myers Squibb Co. 3,483 194,073 C.R. Bard, Inc. 651 205,788 Cardinal Health, Inc. 1,713 133,477 Celgene Corp. † 4,011 520,909 Cigna Corp. 2,462 412,114 DENTSPLY Sirona, Inc. 6,125 397,145 Express Scripts Holding Co. † 1,946 124,233 Gilead Sciences, Inc. 8,496 601,347 Humana, Inc. 1,182 284,413 Intuitive Surgical, Inc. † 348 325,509 Jazz Pharmaceuticals PLC † 3,907 607,539 Johnson & Johnson 11,189 1,480,193 McKesson Corp. 1,081 177,868 Merck & Co., Inc. 12,095 775,169 Pfizer, Inc. 7,772 261,061 Regeneron Pharmaceuticals, Inc. † 568 278,968 UnitedHealth Group, Inc. 2,135 395,872 Miscellaneous (0.1%) Conyers Park Acquisition Corp. (Units) † 5,658 72,140 Gores Holdings II, Inc. (Units) † 5,737 59,894 COMMON STOCKS (59.8%)* cont . Shares Value Semiconductor (0.4%) Applied Materials, Inc. 12,096 $499,686 Software (3.1%) Adobe Systems, Inc. † 3,633 513,852 Everbridge, Inc. † 8,195 199,630 Instructure, Inc. † 5,716 168,622 Microsoft Corp. 34,589 2,384,220 Oracle Corp. 4,379 219,563 Tencent Holdings, Ltd. (China) 9,736 348,166 Ubisoft Entertainment SA (France) † 5,626 319,230 Technology services (4.7%) Alibaba Group Holding, Ltd. ADR (China) † S 3,232 455,389 Alphabet, Inc. Class A † 2,744 2,551,042 DXC Technology Co. † 7,056 541,336 Facebook, Inc. Class A † 10,496 1,584,686 Fidelity National Information Services, Inc. 4,172 356,289 GoDaddy, Inc. Class A † 4,670 198,101 NCSoft Corp. (South Korea) 1,419 470,664 salesforce.com, Inc. † 2,273 196,842 Transportation (0.8%) American Airlines Group, Inc. S 7,877 396,371 Norfolk Southern Corp. 5,022 611,177 Utilities and power (2.0%) Ameren Corp. 3,760 205,559 American Electric Power Co., Inc. 5,793 402,440 American Water Works Co., Inc. 2,679 208,828 Calpine Corp. † 9,393 127,087 Edison International 2,288 178,899 Exelon Corp. 13,030 469,992 Kinder Morgan, Inc. 3,593 68,842 NextEra Energy, Inc. 1,929 270,311 NRG Energy, Inc. 20,323 349,962 PG&E Corp. 5,930 393,574 Total common stocks (cost $70,382,312) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (11.9%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.4%) Government National Mortgage Association Pass-Through Certificates 3.50%, 2/20/45 $80,843 $83,855 3.50%, TBA, 7/1/47 2,000,000 2,071,250 3.00%, TBA, 7/1/47 1,000,000 1,010,391 U.S. Government Agency Mortgage Obligations (9.5%) Federal National Mortgage Association Pass-Through Certificates 5.50%, with due dates from 7/1/33 to 11/1/38 224,739 249,416 5.00%, 8/1/33 88,368 96,691 4.50%, TBA, 7/1/47 4,000,000 4,290,000 4.00%, TBA, 7/1/47 2,000,000 2,102,031 3.50%, TBA, 8/1/47 2,000,000 2,050,391 3.50%, TBA, 7/1/47 3,000,000 3,080,625 3.00%, 6/1/46 944,734 947,207 Total U.S. government and agency mortgage obligations (cost $16,050,321) 4 Putnam VT George Putnam Balanced Fund U.S. TREASURY OBLIGATIONS (11.2%)* Principal amount Value U.S. Treasury Bonds 2.75%, 8/15/42 $1,700,000 $1,681,672 U.S. Treasury Notes 2.00%, 2/15/22 1,100,000 1,108,121 2.00%, 11/30/20 3,450,000 3,490,511 1.875%, 11/30/21 1,780,000 1,784,631 1.625%, 4/30/19 330,000 331,477 1.375%, 9/30/18 990,000 990,596 1.125%, 3/31/20 2,710,000 2,682,053 1.125%, 12/31/19 950,000 942,207 0.875%, 6/15/19 2,000,000 1,980,656 Total U.S. treasury obligations (cost $15,067,969) CORPORATE BONDS AND NOTES (14.8%)* Principal amount Value Basic materials (0.8%) Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4.625%, 11/15/22 (Germany) $71,000 $76,503 Cytec Industries, Inc. sr. unsec. unsub. notes 3.50%, 4/1/23 30,000 30,219 Eastman Chemical Co. sr. unsec. notes 3.80%, 3/15/25 35,000 35,959 Georgia-Pacific, LLC sr. unsec. unsub. notes 7.75%, 11/15/29 135,000 187,147 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. notes 6.00%, 11/15/41 (Canada) 5,000 5,600 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4.625%, 4/29/24 81,000 84,677 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4.00%, 4/16/25 54,000 54,021 International Paper Co. sr. unsec. notes 8.70%, 6/15/38 10,000 14,698 INVISTA Finance, LLC 144A company guaranty sr. notes 4.25%, 10/15/19 12,000 12,362 Sherwin-Williams Co. (The) sr. unsec. unsub. bonds 3.45%, 6/1/27 115,000 115,760 Westlake Chemical Corp. company guaranty sr. unsec. unsub. notes 3.60%, 8/15/26 165,000 163,762 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 8.20%, 1/15/30 140,000 197,095 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 7.95%, 2/15/31 10,000 13,945 Weyerhaeuser Co. sr. unsec. unsub. notes 7.375%, 3/15/32 R 82,000 112,905 Capital goods (0.4%) Johnson Controls International PLC sr. unsec. unsub. bonds 4.50%, 2/15/47 115,000 122,233 L3 Technologies, Inc. company guaranty sr. unsec. bonds 3.85%, 12/15/26 10,000 10,309 Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) 104,000 134,655 Medtronic, Inc. company guaranty sr. unsec. sub. notes 4.375%, 3/15/35 15,000 16,384 Northrop Grumman Systems Corp. company guaranty sr. unsec. unsub. notes 7.875%, 3/1/26 30,000 39,812 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6.25%, 5/15/38 48,000 63,246 Rockwell Collins, Inc. sr. unsec. bonds 4.35%, 4/15/47 193,000 201,843 United Technologies Corp. sr. unsec. unsub. notes 5.70%, 4/15/40 15,000 18,837 CORPORATE BONDS AND NOTES (14.8%)* cont . Principal amount Value Communication services (1.0%) American Tower Corp. sr. unsec. notes 4.00%, 6/1/25 R $20,000 $20,716 American Tower Corp. sr. unsec. unsub. bonds 3.55%, 7/15/27 R 65,000 64,453 American Tower Corp. sr. unsec. unsub. bonds 3.375%, 10/15/26 R 75,000 73,379 AT&T, Inc. sr. unsec. unsub. notes 4.75%, 5/15/46 12,000 11,767 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849%, 4/15/23 30,000 31,538 Charter Communications Operating, LLC/Charter Communications Operating Capital Corp. company guaranty sr. sub. bonds 6.484%, 10/23/45 117,000 140,425 Charter Communications Operating, LLC/Charter Communications Operating Capital Corp. company guaranty sr. sub. notes 4.908%, 7/23/25 38,000 41,052 Charter Communications Operating, LLC/Charter Communications Operating Capital Corp. 144A company guaranty sr. bonds 5.375%, 5/1/47 92,000 97,331 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455%, 11/15/22 25,000 33,481 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/35 27,000 35,672 Comcast Corp. company guaranty sr. unsec. unsub. notes 3.15%, 3/1/26 45,000 45,233 Crown Castle International Corp. sr. unsec. notes 4.875%, 4/15/22 R 10,000 10,926 Crown Castle International Corp. sr. unsec. notes 4.75%, 5/15/47 R 25,000 25,441 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883%, 8/15/20 105,000 112,048 Koninklijke KPN NV sr. unsec. unsub. bonds 8.375%, 10/1/30 (Netherlands) 10,000 13,731 NBCUniversal Media, LLC company guaranty sr. unsec. unsub. notes 6.40%, 4/30/40 55,000 73,809 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8.75%, 5/1/32 (Canada) 10,000 14,365 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 3/15/43 (Canada) 35,000 36,418 Telecom Italia SpA 144A sr. unsec. notes 5.303%, 5/30/24 (Italy) 200,000 214,500 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045%, 6/20/36 (Spain) 10,000 13,147 Verizon Communications, Inc. sr. unsec. unsub. notes 4.522%, 9/15/48 40,000 37,844 Verizon Communications, Inc. sr. unsec. unsub. notes 4.125%, 3/16/27 60,000 61,967 Videotron, Ltd./Videotron Ltee. 144A sr. unsec. notes 5.125%, 4/15/27 (Canada) 80,000 82,200 Conglomerates (0.2%) General Electric Co. jr. unsec. sub. FRB Ser. D, 5.00%, perpetual maturity 241,000 255,460 Consumer cyclicals (1.6%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85%, 3/1/39 25,000 36,043 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.75%, 1/20/24 135,000 167,280 Autonation, Inc. company guaranty sr. unsec. notes 4.50%, 10/1/25 30,000 31,303 Putnam VT George Putnam Balanced Fund 5 CORPORATE BONDS AND NOTES (14.8%)* cont . Principal amount Value Consumer cyclicals cont . Autonation, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 2/1/20 $92,000 $98,699 CBS Corp. company guaranty sr. unsec. unsub. bonds 2.90%, 1/15/27 39,000 36,938 CBS Corp. company guaranty sr. unsec. unsub. notes 4.60%, 1/15/45 125,000 128,231 CBS Corp. company guaranty sr. unsec. unsub. notes 3.50%, 1/15/25 49,000 49,658 Dollar General Corp. sr. unsec. sub. notes 3.25%, 4/15/23 60,000 61,113 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 2/15/26 5,000 5,475 Ford Motor Co. sr. unsec. unsub. notes 4.346%, 12/8/26 100,000 102,944 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 4.00%, 10/6/26 35,000 34,797 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.30%, 7/13/25 47,000 47,938 Grupo Televisa SAB sr. unsec. unsub. bonds 6.625%, 1/15/40 (Mexico) 90,000 103,988 Hilton Domestic Operating Co., Inc. 144A sr. unsec. sub. notes 4.25%, 9/1/24 20,000 20,275 Hilton Worldwide Finance, LLC/Hilton Worldwide Finance Corp. 144A sr. unsec. bonds 4.875%, 4/1/27 135,000 141,244 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15%, 2/1/23 95,000 121,858 Host Hotels & Resorts LP sr. unsec. unsub. notes 6.00%, 10/1/21 R 48,000 53,534 Host Hotels & Resorts LP sr. unsec. unsub. notes 5.25%, 3/15/22 R 22,000 23,924 Hyatt Hotels Corp. sr. unsec. unsub. notes 3.375%, 7/15/23 30,000 30,486 IHS Markit Ltd. 144A company guaranty notes 4.75%, 2/15/25 (United Kingdom) 25,000 26,844 Lear Corp. company guaranty sr. unsec. unsub. notes 5.375%, 3/15/24 40,000 42,488 Moody’s Corp. 144A sr. unsec. bonds 3.25%, 1/15/28 60,000 59,078 NVR, Inc. sr. unsec. notes 3.95%, 9/15/22 65,000 67,507 O’Reilly Automotive, Inc. company guaranty sr. unsec. notes 3.85%, 6/15/23 25,000 26,040 O’Reilly Automotive, Inc. company guaranty sr. unsec. sub. notes 3.55%, 3/15/26 45,000 45,309 Omnicom Group, Inc. company guaranty sr. unsec. unsub. notes 3.60%, 4/15/26 55,000 55,338 Owens Corning company guaranty sr. unsec. sub. notes 9.00%, 6/15/19 94,000 105,453 Priceline Group, Inc. (The) sr. unsec. notes 3.65%, 3/15/25 16,000 16,419 QVC, Inc. company guaranty sr. notes 4.85%, 4/1/24 50,000 51,097 S&P Global, Inc. company guaranty sr. unsec. unsub. notes 4.40%, 2/15/26 52,000 55,902 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5.00%, 8/1/27 125,000 125,781 Standard Industries, Inc. 144A sr. unsec. notes 5.00%, 2/15/27 130,000 132,600 Vulcan Materials Co. sr. unsec. unsub. notes 4.50%, 4/1/25 20,000 21,356 Wyndham Worldwide Corp. sr. unsec. unsub. bonds 4.50%, 4/1/27 60,000 61,853 CORPORATE BONDS AND NOTES (14.8%)* cont . Principal amount Value Consumer staples (1.2%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.90%, 2/1/46 $215,000 $242,658 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65%, 2/1/26 25,000 25,757 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.20%, 1/15/39 25,000 38,734 Constellation Brands, Inc. company guaranty sr. unsec. unsub. bonds 3.70%, 12/6/26 25,000 25,443 CVS Pass-Through Trust 144A sr. mtge. notes 7.507%, 1/10/32 143,591 177,401 CVS Pass-Through Trust 144A sr. mtge. notes 4.704%, 1/10/36 13,557 14,518 Diageo Investment Corp. company guaranty sr. unsec. notes 8.00%, 9/15/22 74,000 92,918 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7.00%, 10/15/37 150,000 194,716 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5.625%, 3/15/42 85,000 96,531 Kraft Heinz Co. (The) company guaranty sr. unsec. bonds 4.375%, 6/1/46 120,000 117,520 Kraft Heinz Co. (The) company guaranty sr. unsec. notes Ser. 144A, 6.875%, 1/26/39 55,000 70,740 Kraft Heinz Co. (The) company guaranty sr. unsec. unsub. notes 6.50%, 2/9/40 5,000 6,195 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.875%, 11/1/26 120,000 124,350 McDonald’s Corp. sr. unsec. unsub. notes 5.70%, 2/1/39 90,000 108,487 McDonald’s Corp. sr. unsec. unsub. notes Ser. MTN, 6.30%, 3/1/38 75,000 96,470 Newell Brands, Inc. sr. unsec. unsub. notes 4.20%, 4/1/26 105,000 111,488 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4.875%, 8/15/34 17,000 18,600 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15%, 8/15/44 23,000 25,956 Walgreens Boots Alliance, Inc. sr. unsec. bonds 3.45%, 6/1/26 80,000 79,831 Energy (1.3%) BP Capital Markets PLC company guaranty sr. unsec. bonds 3.119%, 5/4/26 (United Kingdom) 70,000 69,130 Canadian Natural Resources, Ltd. sr. unsec. unsub. bonds 3.85%, 6/1/27 (Canada) 50,000 49,746 Cenovus Energy, Inc. sr. unsec. bonds 6.75%, 11/15/39 (Canada) 76,000 79,895 Cenovus Energy, Inc. 144A sr. unsec. notes 4.25%, 4/15/27 (Canada) 80,000 76,210 Cheniere Corpus Christi Holdings, LLC 144A company guaranty sr. bonds 5.125%, 6/30/27 65,000 66,625 Concho Resources, Inc. company guaranty sr. unsec. notes 4.375%, 1/15/25 45,000 45,900 DCP Midstream Operating LP company guaranty sr. unsec. notes 3.875%, 3/15/23 33,000 31,845 DCP Midstream Operating LP company guaranty sr. unsec. notes 2.70%, 4/1/19 20,000 19,825 Devon Energy Corp. sr. unsec. unsub. notes 3.25%, 5/15/22 28,000 27,828 EOG Resources, Inc. sr. unsec. unsub. notes 5.625%, 6/1/19 30,000 31,994 6 Putnam VT George Putnam Balanced Fund CORPORATE BONDS AND NOTES (14.8%)* cont . Principal amount Value Energy cont . EQT Midstream Partners LP company guaranty sr. unsec. sub. notes 4.00%, 8/1/24 $70,000 $71,033 Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 55,000 63,308 Marathon Petroleum Corp. sr. unsec. unsub. notes 6.50%, 3/1/41 25,000 28,872 MPLX LP sr. unsec. unsub. notes 4.125%, 3/1/27 70,000 70,238 Nabors Industries, Inc. company guaranty sr. unsec. unsub. notes 4.625%, 9/15/21 65,000 61,737 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 6.05%, 3/1/41 60,000 35,325 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 39,000 37,909 Pride International, LLC company guaranty sr. unsec. unsub. notes 7.875%, 8/15/40 120,000 101,100 Sabine Pass Liquefaction, LLC sr. notes 5.00%, 3/15/27 135,000 143,704 Sabine Pass Liquefaction, LLC 144A sr. bonds 4.20%, 3/15/28 30,000 30,309 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 8.00%, 10/1/19 110,000 123,008 Statoil ASA company guaranty sr. unsec. notes 5.10%, 8/17/40 (Norway) 70,000 80,691 Tosco Corp. company guaranty sr. unsec. notes 8.125%, 2/15/30 72,000 100,133 Transcanada Trust company guaranty jr. unsec. sub. FRB 5.30%, 3/15/77 (Canada) 135,000 138,780 Valero Energy Partners LP sr. unsec. unsub. notes 4.375%, 12/15/26 21,000 21,466 Williams Partners LP sr. unsec. sub. notes 4.30%, 3/4/24 107,000 111,384 Williams Partners LP sr. unsec. sub. notes 3.60%, 3/15/22 25,000 25,541 Williams Partners LP/ACMP Finance Corp. sr. unsec. sub. notes 4.875%, 3/15/24 35,000 36,677 Financials (5.0%) Aflac, Inc. sr. unsec. notes 6.45%, 8/15/40 14,000 18,502 Air Lease Corp. sr. unsec. notes 3.75%, 2/1/22 25,000 26,088 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 75,000 78,938 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 114,000 153,900 Aon PLC company guaranty sr. unsec. unsub. notes 4.25%, 12/12/42 200,000 196,524 Assurant, Inc. sr. unsec. notes 6.75%, 2/15/34 31,000 37,780 Aviation Capital Group Corp. 144A sr. unsec. unsub. notes 7.125%, 10/15/20 35,000 39,760 AXA SA 144A jr. unsec. sub. FRN 6.463%, perpetual maturity (France) 75,000 77,109 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.10%, perpetual maturity 32,000 34,720 Bank of America Corp. unsec. sub. notes 6.11%, 1/29/37 150,000 182,946 Barclays Bank PLC 144A unsec. sub. notes 10.179%, 6/12/21 (United Kingdom) 80,000 100,247 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. notes 4.30%, 5/15/43 73,000 78,712 BGC Partners, Inc. sr. unsec. notes 5.125%, 5/27/21 10,000 10,539 BPCE SA 144A unsec. sub. notes 5.15%, 7/21/24 (France) 200,000 213,840 CORPORATE BONDS AND NOTES (14.8%)* cont . Principal amount Value Financials cont . Cantor Fitzgerald LP 144A unsec. notes 6.50%, 6/17/22 $110,000 $123,135 Capital One Financial Corp. unsec. sub. notes 4.20%, 10/29/25 80,000 80,667 CBRE Services, Inc. company guaranty sr. unsec. notes 5.25%, 3/15/25 27,000 29,402 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/1/26 73,000 77,719 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95%, perpetual maturity 64,000 68,578 Citigroup, Inc. jr. unsec. sub. FRN 5.875%, perpetual maturity 23,000 24,093 Citigroup, Inc. unsec. sub. bonds 4.75%, 5/18/46 245,000 257,176 Citigroup, Inc. unsec. sub. bonds 4.125%, 7/25/28 40,000 40,605 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 40,000 42,360 Cooperatieve Rabobank UA 144A jr. unsec. sub. FRN 11.00%, perpetual maturity (Netherlands) 150,000 174,225 Credit Suisse Group AG 144A sr. unsec. bonds 4.282%, 1/9/28 (Switzerland) 280,000 289,431 Duke Realty LP company guaranty sr. unsec. unsub. notes 4.375%, 6/15/22 R 122,000 130,011 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4.875%, 8/13/24 35,000 36,389 Fifth Third Bancorp jr. unsec. sub. FRB 5.10%, perpetual maturity 29,000 29,508 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes 3.85%, 1/26/27 240,000 244,154 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6.625%, 3/30/40 238,000 321,508 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3.875%, 5/1/25 R 60,000 60,479 Hospitality Properties Trust sr. unsec. unsub. notes 4.50%, 3/15/25 R 30,000 30,790 HSBC Holdings PLC unsec. sub. notes 6.50%, 5/2/36 (United Kingdom) 200,000 255,180 ING Bank NV 144A unsec. sub. notes 5.80%, 9/25/23 (Netherlands) 200,000 225,756 JPMorgan Chase & Co. jr. unsec. sub. FRB Ser. Z, 5.30%, perpetual maturity 35,000 36,444 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.90%, perpetual maturity 110,000 114,345 JPMorgan Chase & Co. sr. unsec. notes Ser. MTN, 2.295%, 8/15/21 35,000 34,796 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6.375%, 9/29/20 60,000 67,415 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.80%, 3/15/37 45,000 56,053 Liberty Mutual Insurance Co. 144A unsec. sub. notes 7.697%, 10/15/97 100,000 140,995 Massachusetts Mutual Life Insurance Co. 144A unsec. sub. notes 8.875%, 6/1/39 155,000 253,972 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7.875%, 12/15/37 400,000 540,040 Mid-America Apartments LP sr. unsec. notes 4.30%, 10/15/23 R 30,000 31,742 Nationwide Mutual Insurance Co. 144A unsec. sub. notes 8.25%, 12/1/31 60,000 85,835 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4.875%, 4/15/45 35,000 33,994 Putnam VT George Putnam Balanced Fund 7 CORPORATE BONDS AND NOTES (14.8%)* cont . Principal amount Value Financials cont . OneAmerica Financial Partners, Inc. 144A sr. unsec. notes 7.00%, 10/15/33 $56,000 $71,343 Pacific LifeCorp 144A sr. unsec. notes 6.00%, 2/10/20 30,000 32,492 Primerica, Inc. sr. unsec. notes 4.75%, 7/15/22 33,000 35,550 Prudential Financial, Inc. jr. unsec. sub. FRN 5.625%, 6/15/43 35,000 38,456 Prudential Financial, Inc. jr. unsec. sub. FRN 5.20%, 3/15/44 137,000 145,220 Prudential Financial, Inc. sr. unsec. notes 6.625%, 6/21/40 35,000 47,294 Royal Bank of Canada unsec. sub. notes Ser. GMTN, 4.65%, 1/27/26 (Canada) 45,000 48,231 Santander UK PLC 144A unsec. sub. notes 5.00%, 11/7/23 (United Kingdom) 65,000 69,472 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85%, 12/16/39 40,000 54,772 Toronto-Dominion Bank (The) unsec. sub. FRB 3.625%, 9/15/31 (Canada) 68,000 67,468 Travelers Property Casualty Corp. company guaranty sr. unsec. unsub. bonds 7.75%, 4/15/26 40,000 53,525 UBS AG unsec. sub. notes 5.125%, 5/15/24 (Switzerland) 360,000 379,460 VEREIT Operating Partnership LP company guaranty sr. unsec. notes 4.60%, 2/6/24 R 90,000 94,000 Wells Fargo & Co. jr. unsec. sub. FRB Ser. U, 5.875%, perpetual maturity 65,000 72,069 Willis Towers Watson PLC company guaranty sr. unsec. unsub. notes 5.75%, 3/15/21 110,000 121,354 WP Carey, Inc. sr. unsec. unsub. notes 4.60%, 4/1/24 R 135,000 139,558 Government (0.5%) International Bank for Reconstruction & Development sr. unsec. unsub. bonds 7.625%, 1/19/23 (Supra-Nation) 500,000 640,810 Health care (0.6%) AbbVie, Inc. sr. unsec. notes 3.60%, 5/14/25 10,000 10,201 Allergan Funding SCS company guaranty sr. unsec. notes 4.75%, 3/15/45 (Luxembourg) 4,000 4,318 Allergan Funding SCS company guaranty sr. unsec. notes 3.45%, 3/15/22 (Luxembourg) 5,000 5,154 Anthem, Inc. sr. unsec. unsub. notes 4.625%, 5/15/42 30,000 32,387 Becton Dickinson and Co. sr. unsec. unsub. bonds 4.669%, 6/6/47 129,000 134,105 Becton Dickinson and Co. sr. unsec. unsub. bonds 3.70%, 6/6/27 111,000 111,351 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 55,000 59,318 HCA, Inc. company guaranty sr. sub. bonds 5.50%, 6/15/47 30,000 31,050 HCA, Inc. company guaranty sr. sub. notes 5.00%, 3/15/24 10,000 10,588 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.50%, 4/1/27 R 20,000 20,050 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 R 70,000 73,316 CORPORATE BONDS AND NOTES (14.8%)* cont . Principal amount Value Health care cont . Shire Acquisitions Investments Ireland DAC company guaranty sr. unsec. unsub. notes 3.20%, 9/23/26 (Ireland) $100,000 $97,653 Shire Acquisitions Investments Ireland DAC company guaranty sr. unsec. unsub. notes 2.875%, 9/23/23 (Ireland) 70,000 69,382 Teva Pharmaceutical Finance Netherlands III BV company guaranty sr. unsec. unsub. bonds 3.15%, 10/1/26 (Netherlands) 54,000 51,283 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.625%, 11/15/41 34,000 37,450 Technology (0.6%) Apple, Inc. sr. unsec. unsub. notes 4.375%, 5/13/45 65,000 70,275 Broadcom Corp./Broadcom Cayman Finance, Ltd. 144A company guaranty sr. unsec. unsub. notes 3.875%, 1/15/27 118,000 121,174 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 86,000 94,536 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. bonds 8.35%, 7/15/46 28,000 36,136 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 129,000 139,987 Jabil Circuit, Inc. sr. unsec. sub. notes 8.25%, 3/15/18 20,000 20,800 Microsoft Corp. sr. unsec. unsub. bonds 2.40%, 8/8/26 95,000 91,426 Oracle Corp. sr. unsec. unsub. notes 2.65%, 7/15/26 205,000 196,711 Transportation (0.3%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.40%, 6/1/41 85,000 103,191 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5.75%, 5/1/40 40,000 50,404 Continental Airlines, Inc. Pass-Through Trust pass-through certificates Ser. 97-4, Class A, 6.90%, 1/2/18 667 675 Continental Airlines, Inc. Pass-Through Trust pass-through certificates Ser. 98-1, Class A, 6.648%, 9/15/17 2,848 2,873 Norfolk Southern Corp. sr. unsec. unsub. bonds 6.00%, 5/23/11 60,000 72,243 Penske Truck Leasing Co. Lp/PTL Finance Corp. 144A sr. unsec. bonds 3.40%, 11/15/26 56,000 55,030 Southwest Airlines Co. Pass Through Trust pass-through certificates Ser. 07-1, Class A, 6.15%, 8/1/22 76,412 84,053 United Airlines, Inc. Pass-Through Trust pass-through certificates Ser. 14-2, Class A, 3.75%, 9/3/26 18,276 18,938 Utilities and power (1.3%) Appalachian Power Co. sr. unsec. unsub. notes Ser. L, 5.80%, 10/1/35 55,000 67,167 Boardwalk Pipelines LP company guaranty sr. unsec. unsub. FRB 4.45%, 7/15/27 30,000 30,715 Commonwealth Edison Co. sr. mtge. bonds 5.875%, 2/1/33 15,000 18,315 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.20%, 3/15/42 35,000 36,802 8 Putnam VT George Putnam Balanced Fund CORPORATE BONDS AND NOTES (14.8%)* cont . Principal amount Value Utilities and power cont . El Paso Natural Gas Co., LLC company guaranty sr. unsec. unsub. notes 8.375%, 6/15/32 $75,000 $96,306 Emera US Finance LP company guaranty sr. unsec. notes 3.55%, 6/15/26 45,000 45,104 Enbridge, Inc. sr. unsec. unsub. bonds 4.25%, 12/1/26 (Canada) 55,000 57,318 Energy Transfer Partners LP sr. unsec. unsub. notes 7.60%, 2/1/24 30,000 34,972 Energy Transfer Partners LP sr. unsec. unsub. notes 6.50%, 2/1/42 117,000 130,272 Energy Transfer Partners LP sr. unsec. unsub. notes 5.20%, 2/1/22 35,000 37,662 FirstEnergy Corp. sr. unsec. unsub. bonds Ser. B, 3.90%, 7/15/27 4,000 4,013 FirstEnergy Corp. sr. unsec. unsub. bonds Ser. C, 4.85%, 7/15/47 6,000 6,087 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45%, 7/15/44 140,000 159,915 Great Plains Energy, Inc. sr. unsec. unsub. bonds 4.85%, 4/1/47 90,000 92,609 Iberdrola International BV company guaranty sr. unsec. unsub. bonds 6.75%, 7/15/36 (Spain) 30,000 39,046 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 5.40%, 9/1/44 16,000 16,137 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 3.50%, 3/1/21 40,000 40,690 Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05%, 12/1/19 30,000 30,521 MidAmerican Funding, LLC sr. bonds 6.927%, 3/1/29 10,000 13,195 Oncor Electric Delivery Co., LLC sr. notes 7.00%, 9/1/22 55,000 66,209 Oncor Electric Delivery Co., LLC sr. notes 4.10%, 6/1/22 60,000 63,879 Pacific Gas & Electric Co. sr. unsec. notes 6.35%, 2/15/38 55,000 73,203 Pacific Gas & Electric Co. sr. unsec. unsub. notes 5.80%, 3/1/37 30,000 38,063 Puget Sound Energy, Inc. jr. unsec. sub. FRN Ser. A, 6.974%, 6/1/67 99,000 95,164 Texas Gas Transmission, LLC 144A sr. unsec. notes 4.50%, 2/1/21 65,000 67,771 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9.50%, 4/1/19 135,000 151,625 WEC Energy Group jr. unsec. sub. FRN 3.294%, 5/15/67 300,000 290,250 Total corporate bonds and notes (cost $18,526,986) INVESTMENT COMPANIES (1.1%)* Shares Value SPDR S&P Regional Banking ETF 26,655 $1,464,692 Total investment companies (cost $1,469,165) MORTGAGE-BACKED SECURITIES (0.9%)* Principal amount Value Citigroup Commercial Mortgage Trust Ser. 14-GC21, Class AS, 4.026%, 5/10/47 $93,000 $96,606 COMM Mortgage Trust FRB Ser. 14-UBS6, Class C, 4.614%, 12/10/47 68,000 66,381 Ser. 13-CR13, Class AM, 4.449%, 12/10/23 100,000 108,010 MORTGAGE-BACKED SECURITIES (0.9%)* cont . Principal amount Value Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C05, Class 2M1, 2.566%, 1/25/29 $24,730 $24,926 FIRSTPLUS Home Loan Owner Trust Ser. 97-3, Class B1, 7.79%, 11/10/23 (In default) † 14,822 1 GS Mortgage Securities Trust FRB Ser. 14-GC22, Class C, 4.801%, 6/10/47 93,000 96,177 GS Mortgage Securities Trust 144A FRB Ser. 11-GC5, Class C, 5.566%, 8/10/44 100,000 107,765 JPMBB Commercial Mortgage Securities Trust FRB Ser. 14-C19, Class C, 4.821%, 4/15/47 108,000 112,384 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41%, 6/15/31 14,192 14,475 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 14-C14, Class C, 4.99%, 2/15/47 60,000 61,787 FRB Ser. 13-C11, Class C, 4.515%, 8/15/46 77,000 69,455 Morgan Stanley Capital I Trust 144A FRB Ser. 12-C4, Class D, 5.601%, 3/15/45 217,000 220,624 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8.00%, 12/28/38 225,659 16,924 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646%, 3/15/47 24,000 24,842 Ser. 13-UBS1, Class AS, 4.306%, 3/15/46 101,000 107,666 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C3, Class D, 5.813%, 3/15/44 82,000 77,031 Total mortgage-backed securities (cost $1,301,452) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value Oportun Financial Corp. Ser. A-1, zero % cv. pfd. (acquired 6/23/15, cost $117) (Private) † ∆∆ F 41 $116 Oportun Financial Corp. Ser. B-1, zero % cv. pfd. (acquired 6/23/15, cost $2,211) (Private) † ∆∆ F 702 2,189 Oportun Financial Corp. Ser. C-1, zero % cv. pfd. (acquired 6/23/15, cost $5,197) (Private) † ∆∆ F 1,021 5,145 Oportun Financial Corp. Ser. D-1, zero % cv. pfd. (acquired 6/23/15, cost $7,538) (Private) † ∆∆ F 1,481 7,463 Oportun Financial Corp. Ser. E-1, zero % cv. pfd. (acquired 6/23/15, cost $4,227) (Private) † ∆∆ F 770 4,185 Oportun Financial Corp. Ser. F, zero % cv. pfd. (acquired 6/23/15, cost $12,764) (Private) † ∆∆ F 1,662 12,637 Oportun Financial Corp. Ser. F-1, zero % cv. pfd. (acquired 6/23/15, cost $35,793) (Private) † ∆∆ F 12,559 35,435 Oportun Financial Corp. Ser. G, zero % cv. pfd. (acquired 6/23/15, cost $45,261) (Private) † ∆∆ F 15,881 44,808 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $72,763) (Private) † ∆∆ F 25,555 72,034 Total convertible preferred stocks (cost $185,871) MUNICIPAL BONDS AND NOTES (0.1%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7.50%, 4/1/34 $30,000 $43,698 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718%, 1/1/49 55,000 80,276 OH State U. Rev. Bonds (Build America Bonds), 4.91%, 6/1/40 40,000 47,865 Total municipal bonds and notes (cost $125,184) SHORT-TERM INVESTMENTS (12.1%) Shares Value Putnam Cash Collateral Pool, LLC 1.24% d 1,941,800 1,941,800 Putnam Short Term Investment Fund 1.07% L 14,320,096 14,320,096 Total short-term investments (cost $16,261,896) Total investments (cost $139,371,156) Putnam VT George Putnam Balanced Fund 9 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreignsecurities on deposit with a custodian bank DAC Designated Activity Company ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate atthe close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate oryield at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds MTN Medium Term Notes SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2017 through June 30, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $134,400,168. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $277,397, or 0.2% of net assets. d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $14,699,781 to cover certain derivative contracts, and delayed delivery securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 6/30/17 (aggregate face value $4,990,537) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 9/20/17 $227,422 $225,563 $(1,859) Canadian Dollar Sell 7/19/17 314,784 300,694 (14,090) Barclays Bank PLC Canadian Dollar Sell 7/19/17 426,011 412,919 (13,092) Citibank, N.A. Euro Sell 9/20/17 1,325,756 1,303,744 (22,012) Credit Suisse International British Pound Sell 9/20/17 732,918 724,203 (8,715) Goldman Sachs International Euro Sell 9/20/17 226,942 223,137 (3,805) Japanese Yen Sell 8/16/17 409,322 405,287 (4,035) JPMorgan Chase Bank N.A. Canadian Dollar Sell 7/19/17 516,258 500,418 (15,840) Swiss Franc Buy 9/20/17 21,169 20,953 216 State Street Bank and Trust Co. British Pound Sell 9/20/17 295,831 292,960 (2,871) Canadian Dollar Sell 7/19/17 232,096 219,831 (12,265) Euro Sell 9/20/17 10,091 9,922 (169) UBS AG Euro Sell 9/20/17 341,387 335,725 (5,662) WestPac Banking Corp. Canadian Dollar Sell 7/19/17 15,658 15,181 (477) Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/17 (proceeds receivable Principal Settlement $4,067,227) (Unaudited) amount date Value Federal National Mortgage Association, 3.50%, 7/1/47 $2,000,000 7/13/17 $2,053,750 Federal National Mortgage Association, 3.00%, 7/1/47 2,000,000 7/13/17 1,997,344 Total 10 Putnam VT George Putnam Balanced Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $3,355,439 $—­ $—­ Capital goods 5,884,272 —­ —­ Communication services 3,766,451 —­ —­ Conglomerates 1,097,328 —­ —­ Consumer cyclicals 9,061,320 —­ —­ Consumer staples 8,677,994 —­ 51,438 Energy 4,779,238 —­ —­ Financials 11,373,039 —­ 41,947 Health care 10,009,041 —­ —­ Miscellaneous 132,034 —­ —­ Technology 18,417,035 —­ —­ Transportation 1,007,548 —­ —­ Utilities and power 2,675,494 —­ —­ Total common stocks —­ Convertible preferred stocks —­ —­ 184,012 Corporate bonds and notes —­ 19,902,738 —­ Investment companies 1,464,692 —­ —­ Mortgage-backed securities —­ 1,205,054 —­ Municipal bonds and notes —­ 171,839 —­ U.S. government and agency mortgage obligations —­ 15,981,857 —­ U.S. treasury obligations —­ 14,991,924 —­ Short-term investments 14,320,096 1,941,800 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(104,676) $—­ TBA sale commitments —­ (4,051,094) —­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 11 Statement of assets and liabilities 6/30/17 (Unaudited) Assets Investment in securities, at value, including $1,911,596 of securities on loan (Note 1): Unaffiliated issuers (identified cost $123,109,260) $134,231,734 Affiliated issuers (identified cost $16,261,896) (Notes 1 and 5) 16,261,896 Foreign currency (cost $199) (Note 1) 199 Dividends, interest and other receivables 448,676 Receivable for shares of the fund sold 546,666 Receivable for investments sold 683,049 Receivable for sales of delayed delivery securities (Note 1) 4,053,220 Unrealized appreciation on forward currency contracts (Note 1) 216 Total assets Liabilities Payable for investments purchased 605,291 Payable for purchases of delayed delivery securities (Note 1) 14,662,570 Payable for shares of the fund repurchased 185,995 Payable for compensation of Manager (Note 2) 58,165 Payable for custodian fees (Note 2) 22,636 Payable for investor servicing fees (Note 2) 14,137 Payable for Trustee compensation and expenses (Note 2) 105,515 Payable for administrative services (Note 2) 517 Payable for distribution fees (Note 2) 14,238 Unrealized depreciation on forward currency contracts (Note 1) 104,892 TBA sale commitments, at value (proceeds receivable $4,067,227) (Note 1) 4,051,094 Collateral on securities loaned, at value (Note 1) 1,941,800 Other accrued expenses 58,638 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $150,821,211 Undistributed net investment income (Note 1) 517,115 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (27,972,505) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 11,034,347 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $64,661,132 Number of shares outstanding 5,860,656 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.03 Computation of net asset value Class IB Net assets $69,739,036 Number of shares outstanding 6,338,322 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.00 The accompanying notes are an integral part of these financial statements. 12 Putnam VT George Putnam Balanced Fund Statement of operations Six months ended 6/30/17 (Unaudited) Investment income Interest (including interest income of $53,182 from investments in affiliated issuers) (Note 5) $715,045 Dividends (net of foreign tax of $3,676) 695,888 Securities lending (net of expenses) (Note 1) 6,341 Total investment income Expenses Compensation of Manager (Note 2) 341,171 Investor servicing fees (Note 2) 45,853 Custodian fees (Note 2) 18,811 Trustee compensation and expenses (Note 2) 4,672 Distribution fees (Note 2) 81,787 Administrative services (Note 2) 1,537 Auditing and tax fees 45,453 Other 19,721 Total expenses Expense reduction (Note 2) (1,669) Net expenses Net investment income Net realized gain on securities from unaffiliated issuers (Notes 1 and 3) 6,341,882 Net realized loss on forward currency contracts (Note 1) (64,147) Net realized gain on foreign currency transactions (Note 1) 181 Net realized gain on futures contracts (Note 1) 26,691 Net unrealized appreciation of securities in unaffiliated issuers and TBA sale commitments during the period 2,499,060 Net unrealized depreciation of forward currency contracts during the period (202,953) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 451 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months Year ended ended 6/30/17* 12/31/16 Increase (decrease) in net assets Operations: Net investment income $859,938 $1,922,146 Net realized gain on investments and foreign currency transactions 6,304,607 3,699,936 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,296,558 4,138,927 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,178,815) (1,324,359) Class IB (1,021,685) (1,070,801) Increase (decrease) from capital share transactions (Note 4) 2,381,284 (12,838,049) Total increase (decrease) in net assets Net assets: Beginning of period 124,758,281 130,230,481 End of period (including undistributed net investment income of $517,115 and $1,857,677, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 13 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA­ 6/30/17† $10.44­ .08­ .71­ .79­ (.20) $11.03­ 7.59* $64,661­ .36* .72* 148* 12/31/16­ 9.83­ .16­ .65­ .81­ (.20) 10.44­ 8.40­ 64,354­ .73 g 1.65 g 216 e 12/31/15­ 10.12­ .15­ (.24) (.20) 9.83­ 67,397­ .72­ 1.45­ 223 e 12/31/14­ 9.29­ .15­ .85­ 1.00­ (.17) 10.12­ 10.93­ 78,207­ .73­ 1.56­ 215 e 12/31/13­ 8.00­ .15­ 1.31­ 1.46­ (.17) 9.29­ 18.46­ 83,435­ .73­ 1.74­ 79 f 12/31/12­ 7.25­ .15­ .77­ .92­ (.17) 8.00­ 12.77­ 82,153­ .74­ 1.99­ 87 f Class IB­ 6/30/17† $10.40­ .06­ .71­ .77­ (.17) $11.00­ 7.46* $69,739­ .49* .59* 148* 12/31/16­ 9.79­ .14­ .64­ .78­ (.17) 10.40­ 8.12­ 60,405­ .98 g 1.40 g 216 e 12/31/15­ 10.08­ .12­ (.24) (.17) 9.79­ 62,833­ .97­ 1.20­ 223 e 12/31/14­ 9.25­ .13­ .85­ .98­ (.15) 10.08­ 10.68­ 76,100­ .98­ 1.31­ 215 e 12/31/13­ 7.97­ .13­ 1.30­ 1.43­ (.15) 9.25­ 18.09­ 83,799­ .98­ 1.49­ 79 f 12/31/12­ 7.22­ .13­ .77­ .90­ (.15) 7.97­ 12.54­ 91,133­ .99­ 1.74­ 87 f * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % December 31, 2013 187% December 31, 2012 209 g Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waivers, the expenses of each class reflect a reduction of less than .01% as a percentage of average net assets per share for each class (Note 2). The accompanying notes are an integral part of these financial statements. 14 Putnam VT George Putnam Balanced Fund Notes to financial statements 6/30/17 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2017 through June 30, 2017. Putnam VT George Putnam Balanced Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek to provide a balanced investment composed of a well-diversified portfolio of stocks and bonds which produce both capital growth and current income. The fund invests mainly in a combination of bonds and common stocks (growth or value stocks or both) of large U.S. companies, with a greater focus on common stocks. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that it believes will cause the stock price to rise. The fund buys bonds of governments and private companies that are mostly investment-grade in quality with intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments. Putnam Management may also use derivatives, such as futures, options, warrants and swap contracts, for both hedging and non-hedging purposes. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of Putnam VT George Putnam Balanced Fund 15 the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $104,676 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $1,941,800 and the value of securities loaned amounted to $1,911,596. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. 16 Putnam VT George Putnam Balanced Fund Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2016, the fund had a capital loss carryover of $33,773,413 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: Loss carryover Short-term Long-term Total Expiration $33,773,413 N/A $33,773,413 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $139,873,352, resulting in gross unrealized appreciation and depreciation of $13,807,790 and $3,187,512, respectively, or net unrealized appreciation of $10,620,278. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 35.1% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10 billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion and 0.445% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.260% of the fund’s average net assets. Putnam Management has contractually agreed, through April 30, 2019, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $22,884 Class IB 22,969 Total $45,853 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $18 under the expense offset arrangements and by $1,651 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $99, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. Putnam VT George Putnam Balanced Fund 17 The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. The expenses related to distribution fees during the reporting period are included in Distribution fees in the Statement of operations. Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of Proceeds purchases from sales Investments in securities, including TBA commitments (Long-term) $188,318,566 $187,617,927 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/17 Year ended 12/31/16 Six months ended 6/30/17 Year ended 12/31/16 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 83,529 $910,413 229,754 $2,288,244 882,685 $9,544,279 314,036 $3,110,668 Shares issued in connection with reinvestment of distributions 109,657 1,178,815 136,673 1,324,359 95,218 1,021,685 110,734 1,070,801 193,186 2,089,228 366,427 3,612,603 977,903 10,565,964 424,770 4,181,469 Shares repurchased (498,372) (5,409,453) (1,053,544) (10,456,594) (448,888) (4,864,455) (1,030,344) (10,175,527) Net increase (decrease) Note 5 — Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Shares outstanding and Fair value Affiliate Fair value as of 12/31/16 Purchase cost Sale proceeds Investment income as of 6/30/17 Short-term investments Putnam Cash Collateral Pool, LLC* $1,689,250 $16,718,842 $16,466,292 $11,066 $1,941,800 Putnam Short Term Investment Fund** 11,832,962 16,494,906 14,007,772 53,182 14,320,096 Total Short-term investments * No management fees are charged to Putnam Cash Collateral Pool, LLC (Note 1).Investment income shown is included in securities lending income on the Statement of operations. There were no realized or unrealized gains or losses during the period. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. There were no realized or unrealized gains or losses during the period. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. 18 Putnam VT George Putnam Balanced Fund Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Futures contracts (number of contracts) 3 Forward currency contracts (contract amount) $5,700,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $ 216 Payables $104,892 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Futures contracts Total Foreign exchange contracts $— $(64,147) $(64,147) Equity contracts 26,691 — 26,691 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(202,953) $(202,953) Total Putnam VT George Putnam Balanced Fund 19 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $— $— $— $— $— $216 $— $— $— $216 Total Assets $— $— $— $— $— $— $— $— Liabilities: Forward currency contracts # 15,949 13,092 22,012 8,715 7,840 15,840 15,305 5,662 477 104,892 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— $— $— $— $— Net amount $(15,949) $(13,092) $(22,012) $(8,715) $(7,840) $(15,624) $(15,305) $(5,662) $(477) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Note 9 — New pronouncements In October 2016, the SEC adopted amendments to rules under the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management has evaluated the amendments and its adoption will have no effect on the fund’s net assets or results of operations. 20 Putnam VT George Putnam Balanced Fund Putnam VT George Putnam Balanced Fund 21 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2017, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2017, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 2017 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2017. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to fund shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment strategy, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). This expense limitation attempts to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that this 22 Putnam VT George Putnam Balanced Fund expense limitation was not operative during their fiscal years ending in 2016. Putnam Management has agreed to maintain this expense limitation until at least April 30, 2019 and has agreed to implement a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 25 basis points on investor servicing fees and expenses until at least August 31, 2018. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2016. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2016 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees in connection with their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients, including defined benefit pension and profit-sharing plans, charities, college endowments, foundations, sub-advised third-party mutual funds, state, local and non-U.S. government entities, and corporations. This information included, in cases where an institutional product’s investment strategy corresponds with a fund’s strategy, comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients as compared to the services provided to the Putnam Funds. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officers and other senior members of Putnam Management’s Investment Division throughout the year. In addition, in response to a request from the Independent Trustees, Putnam Management provided the Trustees with in-depth presentations regarding each of the equity and fixed income investment teams, including the operation of the teams and their investment approaches. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2016 was a challenging year for the performance of the Putnam funds, with generally disappointing results for the international and global equity funds and taxable fixed income funds, mixed results for small-cap equity, Spectrum, global asset allocation, equity research and tax exempt fixed income funds, but generally strong results for U.S. equity funds. The Trustees noted, however, that they were encouraged by the positive performance trend since mid-year 2016 across most Putnam Funds. In particular, from May 1, 2016 through April 30, 2017, 51% of Putnam Fund assets were in the top quartile and 87% were above the median of the Putnam Funds’ competitive industry rankings. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 5th-best performing mutual fund complex out of 54 complexes for the five-year period ended December 31, 2016. In addition, while the survey ranked the Putnam Funds 52nd out of 61 mutual fund complexes for the one-year period ended 2016, the Putnam Funds have ranked 1st or 2nd in the survey for the one-year period three times since 2009 (most recently in 2013). They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2016 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor closely the performance of those funds, including the effectiveness of any efforts Putnam Management has undertaken to address underperformance and whether additional actions to address areas of underperformance are warranted. For purposes of the Trustees’ evaluation of the Putnam Funds’ investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively Putnam VT George Putnam Balanced Fund 23 unique investment mandates for which Putnam Management informed the Trustees that meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. (“Lipper”) peer group (Lipper VP (Underlying Funds) –Balanced Funds) for the one-year, three-year and five-year periods ended December 31, 2016 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 1st 1st 1st For the three-year period ended December 31, 2016, your fund’s performance was in the top decile of its Lipper peer group. Over the one-year, three-year and five-year periods ended December 31, 2016, there were 144, 142 and 133 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used predominantly to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee, including any developments with respect to the European Union’s updated Markets in Financial Instruments Directive and its potential impact on PIL’s use of client commissions to obtain investment research. The Trustees also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are fair and reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Furthermore, the Trustees believed that the services provided were required for the operation of the funds, and that they were of a quality at least equal to those provided by other providers. 24 Putnam VT George Putnam Balanced Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2017, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Kenneth R. Leibler, Vice Chair Boston, MA 02109 P.O. Box 8383 Liaquat Ahamed Boston, MA 02266-8383 Ravi Akhoury Investment Sub-Advisor 1-800-225-1581 Barbara M. Baumann Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian Catharine Bond Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Robert E. Patterson Marketing Services Legal Counsel George Putnam, III Putnam Retail Management Ropes & Gray LLP Robert L. Reynolds One Post Office Square Manoj P. Singh Boston, MA 02109 The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT George Putnam Balanced Fund 25 This report has been prepared for the shareholders H504 of Putnam VT George Putnam Balanced Fund. VTSA/17 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 25, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 25, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial Officer Date: August 25, 2017
